Case 1:11-cv-00619-TH-ZJH Document 31 Filed 07/26/21 Page 1 of 2 PageID #: 77



                            **NOT FOR PRINTED PUBLICATION**

                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

ERIC WATKINS                                      §

VS.                                               §                 CIVIL ACTION NO. 1:11cv619

ADMINISTRATOR STATCHER, ET AL.                    §

                ORDER OVERRULING OBJECTIONS AND ACCEPTING
            THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Eric Watkins, proceeding pro se, filed the above-styled civil rights lawsuit pursuant to Bivens

v. Six Unknown Agents of Bureau of Narcotics and Dangerous Drugs, 403 U.S. 388 (1971). The

court referred this matter to the Honorable Zack Hawthorn, United States Magistrate Judge, for

consideration pursuant to 28 U.S.C. § 636 and applicable orders of this court. The Magistrate Judge

has submitted a Report and Recommendation of United States Magistrate Judge recommending this

lawsuit be dismissed for failure to state a claim upon which relief may be granted.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. Plaintiff filed objections to the Report and

Recommendation. The court must therefore conduct a de novo review of the objections.

       The Magistrate Judge concluded that plaintiff’s claims were barred by the applicable statute
of limitations. In his objections. plaintiff contends the running of the period of limitations should

have been tolled while he was exhausting his administrative remedies.

       Plaintiff was incarcerated at the time of the actions complained of in this lawsuit. Pursuant

to 42 U.S. § 1997e(a), prison inmates are required to exhaust available administrative remedies

before filing a lawsuit in federal court. As a result of the exhaustion requirement, the running of the

period of limitations is tolled while an inmate exhausts his administrative remedies. Harris v.

Hegmann, 198 F.3d 153, 158 (5th Cir. 1999).

       However, plaintiff was released from prison before filing this lawsuit. At that point, he was

no longer burdened by the statutory requirement that he exhaust administrative remedies before
Case 1:11-cv-00619-TH-ZJH Document 31 Filed 07/26/21 Page 2 of 2 PageID #: 78



                             **NOT FOR PRINTED PUBLICATION**

filing his lawsuit. Without tolling, the period of limitations applicable to this lawsuit expired, at the

latest, on September 30, 2011, two years after the latest date on which plaintiff’s claims could have

accrued. As this lawsuit was not filed until November 14, 2011, the Magistrate Judge correctly

concluded that this matter is barred by limitations.

          In addition, for the reasons set forth below, plaintiff’s claims fail to state a claim on the

merits.

          Plaintiff alleges that as a result of grievances he filed against prison officials, defendant

Statcher and other defendants retaliated against him by tampering with his meals. He also contends

defendants Upton, Maldonado and Watts improperly rejected administrative grievances he filed

regarding the retaliation.

          The United States Court of Appeals for the Fifth Circuit recently held that Bivens does not

extend to claims of retaliation against prison officials. Watkins v. Three Administrative Remedy

Coordinators of Bureau of Prisons, 981 F.3d 682, 685 (5th Cir. 2021). Moreover, prison inmates

do not have a constitutionally protected liberty interest in having grievances considered or resolved

to their satisfaction. Geiger v. Jowers, 404 F.3d 371, 374 (5th Cir. 2005). As a result, plaintiff has

failed to state a claim upon which relief may be granted.

                                                ORDER

          Accordingly, plaintiff’s objections are OVERRULED. The findings of fact and conclusions

of law of the Magistrate Judge are correct and the report of the Magistrate Judge is ACCEPTED

as the opinion of the court.        A final judgment shall be entered in accordance with the

recommendation of the Magistrate Judge.

          SIGNED this the 26 day of July, 2021.




                                        ____________________________
                                        Thad Heartfield
                                        United States District Judge
